



COURT OF APPEAL FOR ONTARIO

CITATION: Fernandes v. Araujo, 2015 ONCA 571

DATE: 20150810

DOCKET: C59682

Sharpe, MacFarland, Rouleau, Lauwers and Pardu
    JJ.A.

BETWEEN

Sara Fernandes

Plaintiff (Respondent)

and

Eliana Araujo
,
    Carlos De Almeida, Carlos M. Almeida, and
The
    Superintendent of Financial Services

Defendants
(
Respondents
)

and

Allstate Insurance
    Company of Canada added by Order pursuant to section 258(14) of the
Insurance
    Act
, R.S.O. 1990, c. I.8

Third Party (Appellant)

Sheldon A. Gilbert, Q.C., for the appellant

L. Craig Brown and Stacey L. Stevens, for the respondent
    Sara Fernandes

Lorraine E. Takacs, for the respondents Eliana Araujo
    and The Superintendent of Financial Services

Heard: June 18, 2015

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated November 4, 2014, with reasons reported at
    2014 ONSC 6432, 123 O.R. (3d) 294.

Sharpe J.A.:

[1]

In this appeal we are confronted with the difficult question of whether
    we should overrule a prior decision of this court.

[2]

The issue involves the vicarious liability of an owner of a vehicle for the
    negligence of a person who had possession of the vehicle with the owners
    consent. The
Highway Traffic Act
, R.S.O. 1990, c. H.8, s. 192 (2)
    provides that the owner is liable unless the vehicle was without the owners
    consent in the possession of some person other than the owner.

[3]

The case involves an all-terrain vehicle (ATV). The owners insurer
    contends that it should be found as a fact that the operator was told she could
    drive the ATV on a farm property but not on the highway and that it follows
    that the owner is not vicariously liable for damages sustained in a highway
    accident.

[4]

In
Finlayson v. GMAC Leaseco Ltd.,
2007 ONCA 557, 86 O.R. (3d)
    481, this court affirmed a long line of authority going back to 1933 holding
    that as the vicarious liability of an owner rests on possession rather than
    operation of the vehicle, the owner will be vicariously liable if the owner
    consented to possession, even if the driver operated the vehicle in a way
    prohibited by the owner.

[5]

However, in
Newman and Newman v. Terdik
, [1953] O.R. 1 (C.A.),
    this court held that where the owner gave the driver permission to drive on
    private property but expressly prohibited the driver from operating the vehicle
    on the highway, the owner is not vicariously liable for damages sustained as a
    result of a highway accident when the person with possession of the vehicle
    violated the condition and drove the vehicle on a highway.

[6]

For the following reasons, I conclude that the decision in
Newman
is
    inconsistent in principle with the prevailing line of authority culminating in
Finlayson.
I also conclude that the interests of legal clarity and certainty would
    best be served by

overruling
Newman
.

FACTS

[7]

Sara Fernandes, the plaintiff/respondent, sustained serious injuries as
    a passenger on an ATV driven on a highway by Eliana Araujo, the defendant/respondent.
    The ATV was beneficially owned by Carlos Almeida and insured by the statutory
    third party/appellant, Allstate Insurance Company of Canada.

[8]

On the day of the accident, Carlos, his cousin John Paul Almeida and
    Araujo, John Pauls girlfriend (now wife), drove to Carlos farm. They were
    joined there by Carlos uncle Frank Almeida, his cousin David Almeida and
    Fernandes, Davids girlfriend.

[9]

Carlos used his ATV to transport some tools to a fence that needed
    repair. He then returned the ATV to a garage, left the key in it, and told
    Araujo and Fernandes that that they could try it out. John Paul explained how
    to use the ATV and, in Carlos presence, told Araujo not to leave the farm
    property with the ATV.

[10]

Later
    that day, without asking permission, Fernandes and Araujo decided to drive the
    ATV to Davids farm nearby. Fernandes drove the ATV with Araujo as passenger.
    They arrived safely, but on their return to Carlos farm, they were involved in
    a single-vehicle accident while Araujo was driving and Fernandes was the
    passenger. The ATV rolled over and Fernandes was injured.

[11]

Fernandes
    commenced this action for damages for the injuries she sustained. Carlos did
    not defend the action. Allstate denied Araujo third party coverage, as she did
    not have the class of licence required to operate an ATV in contravention of a
    statutory condition of the standard Ontario Motor Vehicle Policy. The Ministry
    of Financial Services assumed Araujos defence pursuant to the
Motor
    Vehicle Accident Claims Fund Act
, R.S.O. 1990, c. M.41, and issued a third
    party claim against Allstate. Allstate defended the third party claim and was
    added as a statutory third party to defend the main action.

MOTIONS FOR SUMMARY JUDGMENT

[12]

Allstate
    brought two motions for summary judgment: the first, in the main action, on
    behalf of Carlos to dismiss Fernandes claim on the ground that Araujo was not
    driving the ATV with his consent, and the second, to dismiss Araujos third party
    claim on the ground that she was not entitled to coverage, as she was driving
    the ATV without a proper licence.

[13]

The
    motion judge dismissed Allstates summary judgment motion in the main action
    but allowed the motion to dismiss Araujos third party claim for coverage. No
    appeal is taken with respect to the dismissal of the third party claim.

[14]

The
    motion judges thorough and comprehensive reasons refusing Allstates motion to
    dismiss the main action rest on two grounds, one factual and the other legal.

[15]

First,
    the motion judge found as a fact, at para. 65, that Carlos permitted Araujo to
    possess and drive the ATV and did not impose any restrictions on the use of the
    ATV. He found that John Pauls statement that Fernandes and Araujo should not
    leave the farm property with the ATV could not be attributed to Carlos. He
    stated: Whatever [Carlos] may have thought, he did not expressly forbid the
    ATV from being taken off the property and he did nothing to prevent that from
    happening.

[16]

To
    these factual findings, the motion judge added a legal ground for dismissing
    Allstates motion for summary judgment. He stated, at para. 66, that even if
    John Pauls command could be attributed to Carlos, because Carlos had consented
    to Araujos possession of the ATV, pursuant to the authority of [
Finlayson
],
    any restrictions on her use of the ATV would not exculpate him from vicarious
    liability.

ISSUES

[17]

Allstate
    argues that the motion judge erred, both in law and in fact, by dismissing the
    motion for summary judgment and raises the following issues on appeal:

1.Did the motion
    judge err by concluding that in the absence of an express prohibition against taking
    the ATV off the farm property, the owner must be taken to have consented to
    possession at the time of the accident?

2.Did the motion
    judge err by failing to follow the decision of this court in
Newman
?

[18]

At
    the request of the panel first assigned to hear this appeal, the Chief Justice
    directed that the appeal be heard by a panel of five judges, and the parties
    were directed to address the following issue:

3. Should
    the decision of this court in
Newman
be overruled?

ANALYSIS

The
Highway Traffic Act
, s. 192 (2)

[19]

All
    three issues involve the proper interpretation of s. 192 (2) of the
Highway
    Traffic Act
, which provides:

192 (2) The owner of a motor
    vehicle or street car is liable for loss or damage sustained by any person by
    reason of negligence in the operation of the motor vehicle or street car on a
    highway, unless the motor vehicle or street car was without the owners consent
    in the possession of some person other than the owner or the owners
    chauffeur.

[20]

As
    explained by Gillese J.A. in
Finlayson
, at para. 21, citing to the
    decision of this court in
Thompson v. Bourchier
, [1933] O.R. 525, the
    purpose of this provision is to protect the public by imposing, on the owner
    of a motor vehicle, responsibility for the careful management of the vehicle. The
    provision is an integral element of the
Highway Traffic Act
s
    mandatory licencing and insurance scheme to ensure the public safety. The owner
    has the right to give possession of the vehicle to another person, but this
    provision encourages owners to be careful when exercising that right by
    placing legal responsibility on them for loss to others caused by the negligent
    operation of the vehicle on a highway.

Absence of the owners
    express prohibition against leaving the farm property

[21]

I
    begin with the issue of the motion judges finding that, because Carlos did not
    expressly prohibit Araujo from taking the ATV off the farm property, Araujo was
    in possession of the vehicle with his consent at the time of the accident.

[22]

Citing
    the decision in
Myers-Gordon (Litigation Guardian of) v. Martin
, 2013
    ONSC 5441, 117 O.R. (3d) 142, affd 2014 ONCA 767, 69 M.V.R. (6th) 1, Allstate
    argues that the test for consent essentially turns on the subjective belief of
    the party in possession of the vehicle.  Allstate points to evidence given by
    Araujo on discovery where she admitted that Carlos did not give her permission
    to leave the farm property and that, in Carlos presence, John Paul said, Whatever
    you do, do not leave the property, stay in the property area. Allstate submits
    that in the face of those admissions, Araujo could not have believed that she
    had consent to drive the ATV on the highway, and that it therefore follows that
    she did not have possession of the vehicle with the owners consent at the time
    of the accident.

[23]

I
    am unable to accept this argument for the following reasons.

[24]

First,
    Allstates argument essentially challenges the factual findings of the motion
    judge. Araujo did admit that John Paul made the statement quoted above, and
    that she did not have express permission to take the ATV off the farm property.
    However, she did not admit that she knew Carlos had forbidden her from driving
    the ATV on the highway, and the motion judge refused to draw that inference. There
    was also evidence that Carlos took no steps to stop Araujo from driving after
    he knew she and Fernandes had taken the ATV off the farm property to go to the
    other farm. In my view, it was entirely open to the motion judge to find that,
    despite the statement made by John Paul in Carlos presence, Carlos did not
    forbid Araujo from driving the ATV on the highway.

[25]

Second,
    to accept Allstates argument and essentially base the test on the subjective belief
    of the person in possession of the vehicle would be inconsistent with the
    language and purpose of s. 192(2). It cannot be the case that if the person in
    possession subjectively believes that he or she has the owners consent, that alone
    is sufficient determine the liability of the owner. That would allow anyone
    with actual possession of the vehicle to fix the owner with liability even
    where the owner had not consented to that person having possession of the
    vehicle. The focus of the language and purpose of the provision are on the
    actions of the owner who is charged with the responsibility of exercising
    appropriate caution when giving another person possession of the vehicle.

[26]

In
    my view, the decision of this court in
Myers-Gordon
is consistent with
    that proposition. In that case, the owner left the keys to her vehicle in her
    bedroom. While she was absent, and without her knowledge, her 17-year-old son
    took the keys and, while driving the vehicle impaired, was involved in an
    accident. The son had driven the vehicle on prior occasions, but there was no
    evidence of any discussion between mother and son on the night in question. The
    motion judge found that the son knew that he did not have his mothers consent
    to take the car on the night of the accident.

[27]

As
    Allstate points out, at para. 33 of his reasons, the motion judge in
Myers-Gordon
described the test as subjective and rejected the contention that the
    mothers consent could be implied from her conduct and her failure to report
    her son to the police.

[28]

However,
    I do not agree that on appeal, this court endorsed the notion that the test is subjective
    in nature. The court accepted that there was a subjective component to the
    test, but observed that the motion judge had properly given careful
    consideration to
all the evidence
, and noted that
both the son and
    the mother
stated that the son did not have the mothers consent: para. 12.
    There was no evidence to challenge the credibility of either the mother or her
    son. Thus, this court concluded, at para. 13, that the mother had met the onus
    and satisfied the court that, on the evening of the accident, [her son] did not
    have her consent to have her automobile. This does not amount to an
    endorsement of the view that the sons subjective belief was the determining
    factor.

[29]

Accordingly,
    I would reject this ground of appeal.

Does
Newman
govern?

[30]

This
    brings me to Allstates contention that
Newman
governs and to the
    respondents submission that, if it does, it should be overruled.

[31]

Newman
involved damages caused by the negligent operation of an automobile driven on a
    highway by a farm employee. The employee had been told by his employer, the
    owner of the vehicle, that he could drive the automobile on the farm property
    but that he was not to take it on the highway. Writing for a unanimous court,
    MacKay J.A. held that the owner of the vehicle was not vicariously liable for
    the operators negligence. The court held, at p. 6, that the words without the
    owners consent could only be referable to possession on a highway. The court
    reasoned, at p. 7, that as possession can change from rightful possession to
    wrongful possession, or from possession with consent to possession without
    consent without change in physical possession. It followed that as the owner
    had only consented to the employee using the car on the farm and had expressly
    forbidden him from using it on the highway, there was no consent to its use at
    the time of the accident within the meaning of the
Highway Traffic Act
.

[32]

I
    agree with Allstate that if Carlos did forbid Araujo from driving the ATV on
    the highway,
Newman
is authority for the proposition that Carlos is
    not vicariously liable as the owner of the ATV pursuant to s. 192(2) of the
Highway
    Traffic Act
for Araujos negligence.

[33]

Although
    the motion judge found as a fact that Carlos did not forbid Araujo from driving
    the ATV on the highway, he added that even if that were the case, he would
    follow
Finlayson
rather than
Newman
. Since this was offered as
    an alternate ground for decision, it is appropriate for us to consider whether
Newman
should be followed or overruled.

[34]

I
    will begin by considering whether
Newman
is consistent with the line
    of authority represented by
Thompson
and
Finlayson,
and then
    turn to the factors that are to be considered when this court is asked to
    overrule one of its own decisions.

Was
Newman
wrongly decided?

[35]

Finlayson
involved a truck owned by GMAC and leased to two individuals. One of those
    individuals, Simon, was the driver of the truck at the time of the accident,
    even though he was an excluded driver under the terms of the lease. The central
    issue was whether Simon was in possession of the vehicle at the time of the
    accident within the meaning of s. 192(2) so as to make GMAC vicariously liable
    for his negligence. As I have already observed,
Finalyson
reaffirmed
    what the 1933 decision in
Thompson
held to be the purpose of s. 192(2),
    namely the protection of the public by insisting that the owner of a vehicle
    exercise careful management when giving permission to another person to use it.
    This purpose is achieved by imposing vicariously liability for damages if the
    vehicle is operated in a negligent fashion.

[36]

It
    is fundamental to that purpose, and to the operation of s. 192(2), that the
    owners vicarious liability is triggered by consenting to possession and that
    the concepts of possession and operation are distinct: [C]onsent to possession
    of a vehicle is not synonymous with consent to operate it. Public policy
    considerations reinforce the importance of maintaining that distinction:
Finlayson
,
    at para. 3.

[37]

There
    is a long line of authority for the proposition that where the owner has
    consented to possession, the owner will be liable pursuant to s. 192(2) even if
    the vehicle is operated in a manner forbidden by the owner. As stated in
Finlayson
,
    at para. 28, possession and operation are not the same thing, in law. Where
    the owner gives possession of the vehicle, [b]reach of conditions placed by
    the owner on another persons possession of the vehicledo not alter the fact
    of the second persons possession, and from possession flows liability.

[38]

In
Seegmiller v. Langer
(2008), 301 D.L.R. (4th) 454 (Ont. S.C.), at
    para. 34, Strathy J. identified and applied the following well-settled
    propositions relating to the interpretation and application of the owner-liability
    provisions of s. 192(2):

If possession is given, the owner will be liable even if there
    is a breach of a condition attached to that possession, including a condition
    that the person in possession will not operate the vehicle.

Breach of conditions placed by the owner on a persons
    possession of the vehicle, including conditions as to who may operate the
    vehicle, do not alter the fact of possession. [Citations omitted.]

Although the person to whom the owner gave possession
    of the car drove it contrary to the owners stipulation that he not do so until
    he obtained a licence, the owner was held vicariously liable.

[39]

In
Henwood v. Coburn
, 2007 ONCA 882, 88 O.R. (3d) 81, at para. 12,
    Rosenberg J.A. noted that the reasons in
Thompson
have repeatedly
    been followed by this court, the Divisional Court and trial courts for over eighty
    years. At para. 14, he added that those cases make it clear that the fact that
    the driver may be operating the vehicle without the consent of the owner, or
    even contrary to the express wishes of the owner, is irrelevant provided that
    the person to whom the owner entrusted the vehicle is in possession of the
    vehicle. See also
Cooper v. Temos
(1956), 3 D.L.R. (2d) 172 (Ont.
    C.A.), where the owner was held vicariously liable despite the fact that the
    person in possession operated the vehicle contrary to owners stipulation of no
    drinking and driving.

[40]

There
    is a long list of trial decisions to the same effect, including cases where the
    owner stipulated that the person with possession not drive the vehicle: see,
    e.g.
Lajeunesse v. Janssens
(1983), 44 O.R. (2d) 94 (H.C.J.) and
McKay
    v. McEwan
(1999), 43 O.R. (3d) 306 (Gen. Div.) (vehicle driven by another
    party contrary to owners stipulation that no one else drive);
Donald v.
    Huntley Service Centre Ltd.
(1987), 61 O.R. (2d) 257 (H.C.J.) (owner
    consented to possession but stipulated that the person with possession not
    drive);
Naccarato v. Quinn
(1994), 18 O.R. (3d) 155 (Gen. Div.)
    (vehicle driven by another party and for another purpose contrary to owners
    stipulation).

[41]

The
    proposition upon which
Newman
rests, namely, that possession can
    change from rightful possession to wrongful possession, or from possession with
    consent to possession without consent where the person in possession violates
    a condition imposed by the owner, is inconsistent with the reasoning of this
    line of authority.

[42]

Allstate
    argues that
Newman
rests upon a distinct foundation not confronted in
    any other case, one that it maintains is supportable in principle, namely, that
    there is no consent within the meaning of s. 192(2) where the person with
    possession of the vehicle violates the owners stipulation that the vehicle not
    be taken off private property and on to the highway. Allstate relies on the
    language of s. 192(2), which refers to the owners liability for negligence in
    the operation of the motor vehicleon a highway, and submits that where the
    owner did not consent to the vehicle being taken on the highway, the consent
    required by the statue is absent.

[43]

I
    am unable to accept this submission. In my view, the reference to negligence
    in the operation of the motor vehicle
on a highway
 means nothing more
    than that the owners liability will only be triggered where the place of the
    negligence and injury is on a highway. That does not qualify the general
    proposition that the owners liability turns on consent to possession, and
    consent to possession is not vitiated by violation of a condition attached by
    the owner to his or her consent to possession. If the owner cannot escape
    liability where the person with possession violates a condition that he or she not
    drive the car at all, it is difficult to see why the result should be different
    where the condition is that the car not be driven on a highway. I see nothing
    in the language of s. 192(2) capable of justifying treating a stipulation by an
    owner that his or her vehicle not be taken on the highway differently from any
    other stipulation restricting the use or operation of the vehicle.

[44]

In
    my view,
Newman
was wrongly decided. It is inconsistent with the
    reasoning and principle expressed in the long line of cases commencing with
Thompson
that

if the owner has consented to possession, the owner will be
    vicariously liable even if there is a breach of a condition imposed by the
    owner relating to the use or operation of the vehicle.

Should
Newman
be overruled?

[45]

As
    an intermediate court of appeal, we are ordinarily bound to follow our past
    decisions, even decisions with which we disagree. It is important that we do
    so. Our common law legal tradition rests upon the idea that we will adhere to
    what we decided in the past. As expressed by the Latin phrase
stare decisis
,
    we stand by things that have been decided. The rule of precedent provides
    certainly, consistency, clarity and stability in the law. It fosters the
    orderly and efficient resolution of disputes and allows parties to obtain
    reliable legal advice and to plan their affairs accordingly.

[46]

However,
    as this court held in
David Polowin Real Estate Ltd. v. Dominion of Canada
    General Insurance Co.
(2005), 76 O.R. (3d) 161, at para. 127, it is
    permissible for this court to overrule one of its prior decisions if it is
    satisfied that the error should be corrected after considering 
the advantages and disadvantages of correcting the error. In making
    this assessment, this court should focus on the nature of the error and the
    effect and future impact of either correcting it or maintaining it, including  the
    effect and impact on the parties and future litigants and on the integrity
    and administration of our justice system.

[47]

The
    common law has long prided itself in its capacity to evolve and improve with
    the times. The rule of
stare decisis
is not absolute. There comes a
    point at which the values of certainty and predictability must yield to allow
    the law to purge itself of past errors or decisions that no longer serve the
    interests of justice. Moreover, decisions that rest on an unstable foundation
    tend to undermine the very values of certainty and predictability that
stare
    decisis
is meant to foster.

[48]

In
    my view, the advantages of overruling
Newman
and correcting the error
    it made outweigh the disadvantages. I think it highly unlikely that Carlos or any
    other vehicle owner would have relied on
Newman
when deciding to grant
    possession of a vehicle to another party. Nor do I think it likely that
    insurers such as Allstate, who must provide owners with coverage even where the
    vehicle is operated in a manner prohibited by the owner, have placed any
    significant reliance on
Newman
in the management of their affairs.

[49]

To
    leave
Newman
intact would not serve the interests of certainty and
    predictability in the law. The courts reasoning was inconsistent with the
    earlier 1933 decision in
Thompson
, and its authority has been severely
    attenuated by a steady string of subsequent decisions. It creates an anomaly
    that cannot be supported in principle, one that undermines the coherence of
    this area of law and that is likely to lead to confusion.

[50]

Some
    trial judges have commented on the inconsistency between the reasoning in
Newman
and
Finlayson
and refused to follow the former:
Cimino v.
    Dauber
, 2013 ONSC 1609, at paras. 56-7;
Case v. Coseco Insurance

Co.,
2011 ONSC 2499, 106 O.R. (3d) 472, at paras. 28-36. See also
Hefferan
    v, Hefferan
, 2008 NLTD 18, 60 M.V.R. (5th) 232 (Nfld. S.C.), suggesting
    that
Newman
was wrongly decided.

[51]

Most
    trial judges have distinguished
Newman
, but some have felt compelled
    to follow it. In
Widdis (Litigation Guardian of) v. Hall
(1995), 21
    O.R. (3d) 238 (Gen. Div.), the trial judge felt constrained by the authority of
Newman
to hold that where the person with possession violated the
    owners stipulation that the vehicle not to be driven until a transaction of
    purchase and sale was completed, the owner was not liable. He stated, at p. 247
    that [w]hile it has been suggested that [
Newman
] must be limited to
    its own factsit has never been overruledandI am obliged to apply the
rationes
of that judgment.
Newman
was also followed in
Mazur v. Elias
,
    [2002] O.J. No. 2839, revd on other grounds (2005), 75 O.R. (3d) 299 (C.A.), where
    the person in possession drove the vehicle contrary to the owners instruction
    not to drive without insurance. These cases suggest that
Newman
has
    sown the seeds of confusion. The interests of certainty and predictability
    would be better served by overruling the decision and restoring the law on an
    owners vicarious liability to a principled, coherent and predictable state.

[52]

Another
    consideration is that this case falls into the category identified in
Polowin
,
    at para. 143, where the Ontario Court of Appeal is, for all practical purposes,
    the final court of appeal.
Leave to appeal to
the
    Supreme Court of Canada
is only granted on questions of
    national importance, and we cannot safely leave it to our apex court to correct
    errors such those in
Newman
which involve a
    question of the interpretation of an Ontario statute, albeit, as in
Polowin
, a statute that may be comparable to statutes in other provinces. It
    seems to me appropriate that in such a case, we should not shirk responsibility
    for ensuring that the law of Ontario rests upon a coherent principle.

[53]

Refusing
    to overrule
Newman
would reaffirm our commitment to precedent.
    However, it would serve no other advantage. The interests of justice would not
    be served by absolving Carlos and his insurer Allstate from responsibility for
    the damages suffered by Fernandes. Overruling
Newman
would enhance
    rather than undermine the interest of clarity, coherence and predictability in
    the law. Accordingly, it is my view that we should overrule the case and
    declare that it no longer represents the law of Ontario.

DISPOSITION

[54]

For
    these reasons, I would dismiss the appeal with costs  fixed at $15,000 to
    Fernandes and $7,500 to the Superintendent of Financial Services, both figures
    inclusive of disbursements and taxes.

Released: RJS August 10, 2015

Robert J. Sharpe
    J.A.

I agree J.
    MacFarland J.A.

I agree Paul Rouleau
    J.A.

I agree P. Lauwers
    J.A.

I agree G. Pardu
    J.A.


